Exhibit 99.1 InvestMNt Conference May 24, 2012 NASDAQ: HTCO Safe Harbor Statement Information set forth in this presentation contains financial estimates and other forward-looking statements that are subject to risks and uncertainties; therefore, actual results might differ materially from such statements, whether as a result of new information, future events or otherwise. You are cautioned not to place undue reliance on these forward-looking statements.A discussion of factors that may affect future results is contained in HickoryTech’s filings with the Securities and Exchange Commission.HickoryTech disclaims any obligation to update and revise statements contained in this presentation based on new information or otherwise. This presentation also contains certain non-GAAP financial measures.Reconciliations of these non-GAAP measures to the most directly comparable GAAP measures are available in our presentation. Founded in 1898 as Mankato Citizens Telephone Company NASDAQ: HTCO, 52-week range:$8.15 - $12.45 Shares outstanding: 13.5 million, Market Cap: $130 million Quarterly Dividend$0.14, Annualized:$0.56,Yield: 6% 2011 Revenue:$163.5 million a leading, regional communications provider Employees:500 Named by Forbes asone of best 100 small companies in America Transforming HickoryTech Enventis Acquisition CP Telecom Acquisition Greater MN Broadband Collaborative Project Initiated Close on IdeaOne Acquisition Phase 2 of Broadband Project fiber build Building a Regional Communications Company… Fiber network expansion to So. Dakota, No. Dakota Regional Service Area •Telecom Service Area - residential and business services in southern Minnesota, northwest Iowa and Des Moines area Regional Service Area •Enventis acquisition (2006) added statewide fiber network, presence •CP Telecom acquisition (2009) added commercial business focus •Organic expansion - Sioux Falls and Fargo fiber routes (2010) Regional Service Area Extensive five-state network includes 3,250 fiber route miles •Greater Minnesota Broadband Project will add 430 fiber route miles •IdeaOne (2012) acquisition added 225 fiber route miles Strategic Initiatives Goal: Diversify Revenue and Increase Shareholder Value Recent Highlights IdeaOne Acquisition Close Date March 1, 2012 IdeaOne CLEC based in Fargo, North Dakota focused on business customers Transaction price $28 million, cash transaction with routine adjustments for capital expenditures and working capital adjustments Financing structure $22 M of new term debt under existing credit facility plus $6 M cash Fiber network 225 fiber route miles, 650 lit buildings, Employees 40 based in Fargo, North Dakota Idea One Acquisition •Fiber-based communications provider in Fargo, North Dakota •Fits strategy; primarily business revenue •Further diversification •Connects with regional fiber network •Free cash flow accretive in 2012 Diverse Customer Base and Services Customers range from national carrier to residential Revenue Growth & Diversification 69% of 2011 revenue was from Business and Broadband Services 2006 Revenue $132.9 M 2011 Revenue $163.5 M Legacy Telecom Business & Broadband EBITDA Growth •Grew EBITDA $9.2 M since 2006 •Compound annual growth rate of 5% ($ in Millions) Shareholder Dividends Increased dividend in 2011 and 2010 •More than 60 years of dividend payments •Dividend yield:5-6% 2011 Free Cash Flow Free Cash Flow $19.4 M Dividend Payout is 38% Q1-2012:Solid Start to Year •Strong Financial Performance
